DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lair (USPGPUB 2022/0263724) and further in view of FU et al (USPGPUB 2022/0086257).

As per claims 1,12,18 Lair disclosed an application function (AF) in a first network, the AF comprising processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: requesting quality of service (QoS) related information to a network exposure function (NEF) of a second network different from the first network in which the AF is located (Paragraph. 0163-186).
However Lair did not disclose in detail wherein the QoS related information is used to guarantee the QoS of a service to be provided to a terminal; and receiving the QoS related information from the NEF of the second network.  

In the same field of endeavor Fu disclosed, “the AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly. The AUSF supports authentication function for UEs or similar and thus stores data for authentication of UEs or similar while the UDM stores subscription data of the UE. The DN, not part of the 5G core network, provides Internet access or operator services and similar” (Paragraph. 0059).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated the AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly. The AUSF supports authentication function for UEs or similar and thus stores data for authentication of UEs or similar while the UDM stores subscription data of the UE. The DN, not part of the 5G core network, provides Internet access or operator services and similar as taught by Fu in the method and system of Lair to increase productivity and reduce latency.

2. 	As per claims 2,13 Lair-Fu disclosed wherein when the processor performs the requesting of the QoS related information, the processor performs: requesting the QoS related information by invoking a service operation for a network exposure service to the NEF, wherein the QoS related information includes QoS sustainability’s provided by a network data analytics function (NWDAF) in the second network (Fu, Paragraph.0040).  

3. 	As per claims 3,14 Lair-Fu disclosed wherein when the processor performs the requesting the QoS related information by invoking a service operation for a network exposure service to the NEF, the processor performs inputting location information of the terminal and QoS requirements when invoking the service operation (FU, Paragraph. 0074).  

4. 	As per claims 4,15 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs obtaining the location information of the terminal from the second network based on a service level agreement (SLA) between the first network and the second network (FU, Paragraph. 0074).  

5. 	As per claims 5,16 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs obtaining the location information of the terminal from a gateway mobile location center (GMLC) or a location management function (LMF) of the second network (FU, Paragraph. 0044).  

6.	 As per claims 6,17 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs obtaining the location information of the terminal by invoking a service operation for a location-related service for the terminal to the NEF of the second network (Lair, Paragraph. 0060).  

7. 	As per claim 7 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs obtaining the location information of the terminal from the terminal through an application layer (FU, Paragraph. 0074).  

8. 	As per claim 8 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs inputting a 5G QoS Identifier (5Q1) for a QoS to be required by the AF as the QoS requirements subject to a service level agreement (SLA) between the first network and the second network (FU, Paragraph. 0074).  

9. 	As per claim 9 Lair-Fu disclosed wherein when the processor performs the inputting location information of the terminal and QoS requirements when invoking the service operation, the processor performs inputting a QoS characteristics for a QoS to be required by the AF as the QoS requirements subject to a service level agreement (SLA) between the first network and the second network (FU, Paragraph. 0074).  

10. 	As per claim 10 Lair-Fu disclosed wherein when the processor performs the requesting of the QoS related information, the processor performs requesting the QoS related information by sending a message requesting QoS information related to a session of the AF to the NEF, wherein the QoS related information includes QoS monitoring information received from a session management function (SMF) or user plane function (UPF) in the second network (Fu, Paragraph.0040).  

11. 	As per claim 11 Lair-Fu disclosed wherein the first network is connected to the terminal with non-3GPP access, the second network is connected to the terminal with 3GPP access, and the AF provides the service to the terminal via the second network (FU, Paragraph. 0048).


Conclusion

12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

13.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443